DISSENTING OPINION BY JUDGE BIGGS.
The question presented for decision by tbe record in tbis case is not free of difficulty.
After tbe expiration of four days from tbe trial tbe defendant could not as a matter of right insist on a retrial. Therefore tbe motion filed by him, which is called a motion for a new trial, could only be treated by the circuit court as a suggestion to it that injustice bad been done tbe defendant in tbe rendition of the judgment, and that tbe same ought to *289be set aside and a new trial awarded. It is in the power of every court of general jurisdiction to correct an error in its proceedings, or for good cause set aside any order, judgment or decree, if done at the term at which such judgment or decree is entered. In the application of this general rule it has been held in this state that the circuit court may, on its own motion, or at the suggestion of the aggrieved party, grant a new trial in a cause, except for causes expressly prohibited by statute. State v. Adams, 84 Mo. 310; Richmond v. Wardlow, 36 Mo. 313; Williams v. Court, 5 Mo. 248.
In the case at bar I think that the facts justified the order of the court granting the new trial, and there would be no difficulty in affirming the judgment if the order had been made at the term at which the judgment was rendered. But it is earnestly argued by counsel for appellant that the right to make the order expired with the term at which the judgment was rendered. The right of the defendant to make the suggestion is recognized in Williams v. Court, supra, but, as it was there held, it was optional with the court whether the matter would be considered. Hence the suggestion that the defendant’s motion was unauthorized and could in no way bó recognized, is not tenable. In the absence of a record entry showing adverse action on the motion at the term it was filed, and that the court, at the succeeding term, entertained and sustained it, I think the conclusion or presumption is justified that it was taken under advisement by the court and therefore was carried over to the next term under the usual order continuing all unfinished business of the term. The general rule is that all reasonable presumptions must be indulged in favor of right action in judicial proceedings. Under this view I think the judgment of the circuit court granting a new trial ought to be affirmed and the cause remanded for further proceedings.